 SOUTHERN BLEACHERY & PRINT WORKS, INC.299and that therefore there is no neutral employer, (2) the sole object of theRespondents was the enforcementof a legal. and valid contract with Roy Construc-.tion,and (3)the meansused-striking the Roy Construction Chicopee job-was apermissible primary activity and that the effect on Roy Lumber was only incidental.For the reason stated by the Board inSand Door and Plywood Co.bthe TrialExaminer finds no merit to the Respondents' defense that it wasengagingin lawfulconduct inthat it was seeking the enforcement of-a legal and valid contract.This is not, however, the disposition which should be made with respect to thedefense which raises the issue as to whether Roy Lumber and Roy Construction areneutrals as to each other or whether either may be considered to be anotheremployerin itsrelationship with the other.The purpose of the Act's secondaryboycott prohibition is to protect innocent neutral third parties from being injuredin labor disputes which are not their own concern by preventing the extension of:the area of the controversy beyond the disputants.. .The facts presented by this case do not call for according the same recognitionto Roy Lumber and Roy Construction as separate legal entities as may be accordedthem in other branches of the laws The 5 Roy brothers, through ownership ofall the shares of stock in equal amounts in 4 corporate entities, are actually engagedin a family partnership venture in various phases of the building supply and'construction business.Roy Construction and Roy Lumber are in reality part ofthis larger partnership enterprise.By their own arrangement each of the brothers,in effect, shares equally from the profits and losses of these corporate entities.This sharing takes place regardless of the fortunes of a particular corporate entityand regardless of which entity or entities a particular brother or brothers may,operate for the equal benefit of all.The brothers together constitute the member-ship of the board of directors of Roy Construction, and all except Leo Roy consti-tute the membership of the board of directors of Roy Lumber.Whether or notEdmond and Fred Roy, of Roy Lumber, interfere with or assist Joseph and GeorgeRoy as officers and agents of Roy Construction, or vice versa, as directors of bothentities these brothers have the power to participate in management decisionsincluding labor relations policy 7 of both, entities and thereby are in a position toresolve the dispute.Roy Lumber and Roy Construction, moreover, are engagedin related businesses, and Roy Lumber supplies all of Roy Construction's require-ments for millwork in the area, or as George Roy explained in his testimony, inpurchasing such millwork for Roy Construction "we" are limited to "ourselves,"that is Roy Lumber.As equal partners with management powers, the Roy brothers among themselvesdo not stand in the position of innocent third party neutrals unconcerned in thedispute.Not interfering with and permitting disputants so situated to resolvetheir ownissueswould not appear toextendthe area of the dispute.Accordingly,and in view of the fact that the Respondents did not induce a strike as to employeesother than. those of Roy Construction and that the Respondents did not object topurchases of goods by Roy Construction from employers other than Roy Lumber,it is concluded that the Respondents did not violate Section 8 (b) (4) (A) and.(B) of the Act as alleged, and it is recommended that the complaint be dismissed.$[Recommendations omitted from publication.]9113 NLRB 1210 (United Brotherhood of Carpenters).See, for example,Doud8 v. Metropolitan Federation of Architects,etc.,75 F. Supp.'672(D. C.,N. Y.), and N.L. R. B. v. Stowe Spinning Co.,336 U. S. 226.9 See 2 Flectcher, Private Corporations § 505 (1954).8 SeeIrwin-Lyons Lumber Company,87 .NLRB 54 (National Union of Marine Cooks-and Stewards), and compareNational Cement ProductsCo., 115 NLRB 1290 (Interna-tional Brotherhood of Teamsters).Southern Bleachery&Print Works, Inc.andMachine PrintersBeneficial Association.Case No. 11-CA-960. June 24, 195'DECISION AND ORDEROn November 5, 1956, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding that the118 NLRB No. 33. 300DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom, andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto. The Trial Examiner also found thatthe Respondent had not engaged in certain unfair labor practicesalleged in the complaint.Thereafter, the Respondent and the Unionfiled exceptions to the Intermediate Report, and supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis proceeding to a three-member panel [Chairman Leedom andMembers Murdock and Rodgers].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. TheBoard has considered the Intermediate Report, the exceptions, thebriefs, and entire record in the case, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner insofar asthey are consistent with this decision.'The Trial Examiner found, and we agree, that the Respondentviolated Section 8 (a) (4) and (1) of the Act by discharging CharlesF. Gantt, Arthur W. Hawkins, Donald B. Long, Ben E. Lynn, andRaymond C. Tedder, because they had testified in another Boardproceeding involving the same parties.The Trial Examiner foundit unnecessary to decide whether the Respondent had thereby violatedSection 8 (a) (3) of the Act also.However, we are of the opinion thatsuch a finding is warranted. It is clear that a discharge for testifyingin behalf of a union in a Board proceeding operates to discourage mem-bership in the labor organization.To the same effect is the Board'sdecision in theSandy Hill Iron & Brass Workscase.'We thereforefind that by the discharge of the above five employees for testifyingin the representation case,' the Respondent violated Section 8 (a) (3)as well as Section 8 (a) (4) ' and (1) of the Act.'At one point, the Trial Examiner inadvertently stated that witness Paul Bull was"Excused and then recalled . .;at another, that the Respondent discharged the fivediscriminatees involved herein on August 19, 1956, whereas the record discloses that thedischarges took place on or about August 19, 1955. As these statements are incorrect,we do not adopt them. However, these minor inaccuracies do not affect the correctnessof the conclusions reached by the Trial Examiner, and :adopted in our decision.3 69 NLRB 355, enfd. 165 F. 2d 660, (C. A. 2).U The Respondent obviously cannot claim it discharged these 5 persons in reliance onthe then current decision in that case (not published in printed volumes of the Board'sDecisions and Orders), finding them to be supervisors, because the petitioning unionfileda petition for reconsiderationsome11 days before the discharges,on the basis ofwhich the Board later, at 115 NLRB 787, found these individuals to be employees andvacated its prior decision.4That the remedies for violations of Section 8 (a) (4) and (3) are substantially thesame does not preclude a finding that both sections were violated.Underwood MachineryCompany,79 NLRB 1287, enfd. 179 F. 2d 1.18 (C. A. 1).As we find that the Respondent violated Section 8 (a) (3) for the reasons indicated,it isunnecessary to consider in what other respect the Respondent may have violatedSection 8 (a) (3) and the Trial Examiner's finding inconnection therewith. SOUTHERN BLEACHERY & PRINT WORKS, INC.301ORDERUpon the entire record in this proceeding, pursuant to Section 10(c). of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Southern Bleachery &PrintWorks, Inc., Taylors, South Carolina, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain- collectively with Machine Printers Bene-ficial Association as the exclusive representative of all employees in theappropriate unit with respect to rates of pay, wages, hours ofemployment, or other conditions of employment.(b)Discouraging membership in Machine Printers Beneficial Asso-ciation, or in any other labor organization of its employees, by dis-charging or refusing to reinstate any of its employees or by discrimi-nating in any other manner in regard to their hire or tenure of,employment, or any term or condition of employment.(c)Discharging or otherwise discriminating against employees be-cause they have given testimony under the Act.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right of self-organization,-to formlabor organizations, to join or assist Machine Printers Beneficial Asso-ciation or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all of such activities,except to the extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition of employ-ment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively withMachine PrintersBeneficial Association as the exclusive representative of the employeesin the appropriate unit, and embody in a signed agreement any under-standing reached.(b)Offer to Charles F. Gantt, Arthur W. Hawkins, Donald B.Long, Ben E. Lynn, and Raymond C. Tedder immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges,' inthe manner set forth in the section of the Intermediate Report entitled"The Remedy."(c)Make said Charles F. Gantt, Arthur W. Hawkins, Donald B.Long, Ben E. Lynn, and Raymond C. Tedder whole for-any loss of paythey may have suffered by reason of their discharge, in the manner setforth in the section of the Intermediate Report entitled "TheRemedy." 302DECISIONSOF NATIONAL LABOR RELATIONS BOARD(d)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of back pay dueand the rights of employment under the terms of this Order.(e)Post at its plant in Taylors, South Carolina, copies of the noticeattached hereto and marked "Appendix." ICopies of said notice, to befurnished by the Regional Director for the Eleventh Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and be main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to its employeesare cus-tomarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by anyother material.(f)Notify the Regional Director for the Eleventh Region, in writ-ing, within ten (10) days from the date of this Decision and Order,what steps it has taken to comply herewith.MEMBER RODGERS, dissenting in part:For the reasons set forth in my dissenting opinion in the representa-tioncase,'I would find the machine printers to be supervisors withinthe meaning of the Act.Accordingly, I would not find the Respond-ent's refusal to bargain to be violative of Section 8 (a) (5) of the Actnor its discharge of the five machine printers in question to be violativeof Section 8 (a) (3).I agree, however, with my colleagues that the discharge of the fivemachine printers for testifying adversely to the Respondent in therepresentationcase violated Section 8 (a) (1).Since the remedy, inany event, would be thesame,I do not deem itnecessary to decidewhether the dischargealso violatedSection 8 (a) (4) of the Act.5In the event that this Order is enforced by a decree of a United States Court ofAppeals, this notice shall be amended by substituting for the words,"Pursuant to aDecision and Order,"the words"Pursuant to a Decree of the United States Court ofAppeals,Enforcing an Order."6Southern Bleachery and Print Works, Inc.,115 NLRB 787.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that :WE WILL bargain upon request with Machine Printers Belle-ficial Association as the exclusive representative of all employeesin the bargaining unit described herein with respect to rates of SOUTHERN BLEACHERY & PRINT WORKS, INC.303'.pay, hours of employment, or other conditions of employment,and embody in a signed agreement any understanding reached.The bargaining unit is :All machine printers (designated unit supervisors by us),including journeymen and apprentices, employed at ourTaylors, South Carolina, plant, excluding all other employees.WE WILL NOT discourage membership in Machine Printers.Beneficial Association or in any other labor organization of ouremployees, by discharging or refusing to reinstate any of ouremployees or by discriminating in any other manner in regardto their hire or tenure of employment, or any term or conditionof employment.WE WILL NOT discharge or otherwise discriminate against em-ployees because they have given testimony under the Act.WE WILL NOT in any other manner interfere with, restrain,,or coerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assistMachine Printers Beneficial Association or any other labor-organization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities.for the purpose of collective bargaining or other mutual aid or-protection, or to refrain from any or all of such activities, exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.WE WILL offer to Charles F. Gantt, Arthur W. Hawkins,,Donald B. Long, Ben E. Lynn, and Raymond C. Tedder immedi-ate and full reinstatement to their former or substantially equiva-lent positions, without prejudice to their seniority or other rightsand privileges, and make them whole for any loss of pay they mayhave suffered as a result of their discharge.SOUTHERN BLEACHERY & PRINT WORKS, INC.,Employer.Dated----------------By------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material_INTERMEDIATE REPORT AND RECOMMENDED ORDERThe complaint herein, as amended at the hearing, alleges that the Company hasviolated Section8 (a) (1), (3), and(4) of the National Labor Relations Act, asamended,61 Stat. 136, by discharging Charles F. Gantt, Arthur W. Hawkins, DonaldB. Long, Ben E. Lynn, and Raymond C. Tedder on or about August 19, 1955, andfailing and refusing to reinstate them, because of their union membership and con-certed activities and because they gave testimony on behalf of the Union in Case No.11-RC-745, before the Board; and Section 8 (a) (5) of the Act by refusing to bargain 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollectively with the Union.The answer denies that the reasons for the dischargeswere as alleged in the complaint, and, alleging that it is a unit of supervisors, andtherefore denying that the unit is an appropriate unit for bargaining, admits therefusal to bargain..A hearing was held before me at Greenville, South Carolina, on September 18and 19, 1956.On October 9, the Company moved "to correct record, grammar, andconstruction of offer of proof." Said motion is granted. The motion paper has beenmarked Trial Examiner's Exhibit No. 1. Pursuant to leave granted to all parties,briefs have been filed by the Company and the Union, the time to do so having beenextended.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT (WITH REASONS THEREFOR)1.THE COMPANY'SBUSINESSAND THE LABOR ORGANIZATION INVOLVEDItwas admitted and I find that the Company, a Delaware corporation withprincipal office and.place of business at Taylors, South Carolina, is engaged in theprocessing, printing, and finishing of textile products; that it annually performsservices on goods valued at more than $1,000,000; and that most of such goods areshipped from the Taylors plant to points outside of the State of South Carolina. Ifind that the Company is engaged in commerce within the meaning of the Act.Itwas stipulated and I find that the Union is a labor organization within themeaning of the Act.II.THE UNFAIR LABOR PRACTICESThe Company claims that the unit is one of supervisors, and it attacks the Board'scertification.Such a complaint is addressed to the Board's procedures.At theinstant hearing, no matters were offered for consideration which were not or couldnot have been presented to the Board as late as May 7, 1956, when the Companyfiled objections to the Regional Director's report on objections. I do not presume topass on matters presented to the Board; my own authority is merely ancillary.Fur-ther, as I stated at the hearing, while findings and conclusions of violation of Section8 (a) (1), (3), and (4) may depend on findings concerning supervisory status, itwould be anomalous to accept the Board's decision with respect to the Section 8(a) (5) aspect, and to take testimony and make independent findings with respectto Section 8 (a) (1), (3), and (4). The Board having decided the question ofsupervisory status, that question could not be presented to me unless the Board sodirected.'Imust reject Company Counsel's argument that his evidence should havebeen received "regardless of whatever the Board may have ruled in the representationcase."Since there runs throughout this case the dispute concerning the status of theemployees here involved as alleged discriminatees and as part of the appropriate unitfound by the Board in its Supplemental Decision and Order of Election,2 counseldisagreed whether such employees should be referred to as machine printers or asunit supervisors, the latter title being employed by the Company since 1950.Toavoid friction and any suggestion of waiver by counsel for the Company, it wasagreed at the hearing to employ the title "unit supervisors" without agreement thatthey were in fact supervisors within the meaning of the Act. It has already been noted"that a mere title does not establish supervisory status." 3The Board having foundthat those employees are not supervisors within the meaning of the Act, and havingreferred to them as machine printers, the latter title will be employed herein.A. The alleged violation of Section 8 (a) (5)In its Supplemental Decision, the Board has held that the following employeesconstitute a unit appropriate for the purposes of collective bargaining:All machine printers (designated unit supervisors by the Company) includingjourneymen and apprentices, employed at the Company's Taylors, SouthCarolina, plant, excluding all other employees.The Union's request, on or about June 19, 1956, to bargain, and the Company's1Poi.nsett Lumber and Manufacturing Company,109 NLRB 1079, 1080;Esquire, Inc.,109 NLRB 530, 531.115 NLRB 787.3Id.,footnote 3. SOUTHERN BLEACHERY & PRINT WORKS, INC.305refusal, on or about June 28, are admitted.By letter dated April 7, 1956, the Com-pany had earlier declared that even if a majority of unit supervisors should vote "Yes"in the then prospective election, it would refuse to recognize or bargain with the Union.No violation need be considered . in this connection, none having been alleged.Accepting the Board's certification, and the refusal on June 28 being admitted, I findthat at all times since June 28, 1956, the Company has refused to bargain with theUnion as the exclusive collective-bargaining representative of the employees in theunit described above; and that such refusal has been in violation of the Act.B. The alleged violation of section 8 (a) (1), (3), and (4)Considerable testimony was received, pro and con, concerning company-sponsoredmeetings at which admittedly supervisory officials addressed the machine printers.Such meetings were held about the end of April 1955, shortly before the hearing inthe representation proceeding on May 5 and 6, and late in July or early in August,after the Board's original Decision and Order of July 26, 1955, in which it foundthatmachine printers were supervisors within the meaning of the Act.The lattermeeting was more definitely fixed at approximately 1 week after receipt of the Board'sDecision and Order.The original charge herein having been served on February 8,1956, it appears that no finding of violation can be based on what occurred at thesemeetings; nor is such violation alleged.The General Counsel, however, cites whatwas allegedly said to indicate company animus in connection with the subsequentdischarges.We can accept as fact that it was the Company's position, as set forth in a manu-script prepared for the April meeting, and as described by Dan H. Bull, formerprint room overseer or shift foreman, who was discharged and who testified forthe General Counsel, that a system of supervisory authority in, and responsibilityof, the.machine printers constituted "company policy"; and that the Company regardedany opposition to such system by the printers as "hostile" to it.At the meeting in thebeginning of August, the Company informed the printers that the Board had foundthat they were supervisors, and the necessity of their carrying out their supervisoryauthority was stressed.The printers were further admonished that if they didnot agree with the Company on that, they should seek employment elsewhere.Similar statements that the Company could not have the Union tell it how to runthe plant referred to the conflicting views on the question which was then beingargued whether or not printers were supervisors. It is clear that the suggestion thatthe employees go elsewhere if they could not go along with the Company's setuprelated to that issue of status, not to general organizational activities. I do not relyon any contrary impression to the extent that any printer had such an impression at thetime of his discharge.Other antiunion remarks are not alleged as violations; theyhave not been overlooked on the issue of company animus, but as notedinfra,weneed not rely on them for findings herein.IfWaldrop, superintendent of the print works, who spoke to the print room em-ployees, and Paul S. Bull, superintendent of the bleachery division, who addressedthe shirting room printers, were not threatening machine printers against engagingin union activities, but were only reminding them to carry out their supervisoryauthority, itmight be argued that the Company's alleged policy concerning suchauthority was, in the union counsel's term, "phony"; that it had been instituted tokeep the Union out of the plant, and that insistence on it in 1955 indicated theCompany's animus and explained the discharges.However, not only does theBoard's Supplemental Decision, further consideredinfra,remove the issue of super-visory duties from our consideration, but we are not dependent on these "background"remarks for explanation of the Company's continuing attitude and for any inferenceof unlawful intent and discrimination in connection with the discharges; there is otherevidence which points to the findings and conclusions to be made.It is clear that, aside from the exercise of alleged supervisory duties, Gantt,Hawkins, Long, Lynn, and Tedder were satisfactory employees.Their physicalparticipation in the operating process and incidental direction of less skilled subor-dinates, in the words of the Board's Supplemental Decision, neither warranted norprompted their discharge, and there is no real issue in this connection.The recordcontains credible praise of each of the five as a. machine printer or apprentice.They were discharged allegedly because of their failure to perform supervisoryfunctions, as we have seen and shall again, the Company's position being that suchfunctions were incompatible with the giving of testimony at a Board hearing asthese employees had, although it was testified for the Company that dischargeswere not effected because testimony had been given.450553-58- -vol. 11S-21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs further justification or explanation of the discharges, the Company showedthat prior to the discharges it had adopted a plan for structural and operationalchanges.It is sufficient to note, without detailed reference to the testimony onthis point, that there is no basis for holding that adoption of that plan was itself dis-criminatory.But we are concerned with the method by which it was put intooperation;more specifically, with the decision to discharge some employees andthe selection of those to be discharged.Four higher ranking employees, section foremen, were demoted and made machineprinters.Their replacement of printers would not itself be discriminatory on therecord before us -were it necessary to keep constant the number of machine printers.In fact it was testified that the Company had decided, because of business conditions,to eliminate seven printers' jobs.But despite such testimony, the necessity for anydischarges has hot been shown, as will soon become clear.The Company had earlier ordered, and now received, two new machines. Thesereplaced one machine which was scrapped, and another which was assigned to strike-off operations.Thus, at the time of the operational change and the discharges, theCompany had 14 production machines, as before, and 2 strike-off machines insteadof 1.Certainly the equipment setup did not indicate the need to discharge printers.From equipment, let us turn to the number of jobs maintained and the number ofemployees.On August 19, the date of these discharges,. there were 40 jobs or placesfilled by machine printers or machine printer trainees.Reflecting the discharge ofthe 5 before us and 2 others on August 19, and the demotion of the 4 section foremeninto the unit, there were 37 such jobs on August 29. Included among those filling thejobs on the latter date was a new man, who had not worked on a print machine on-August 19.By October 19, 43 such jobs were being filled, and there were 8 menin them who had not so served until after August 19. On November 16, the respectivefigures were 44 and 9.4 The testimony in the representation proceeding, which isbefore us, indicates the intensive training and high qualifications needed for suchwork, and instances in the industry of retention of such employees on the payrolleven by guarantees of a full year's work. Passing over any inference which mightbe drawn from the failure to recall these experienced dischargees when additionalmen were needed and new ones added, it does not appear from the figures noted thatthe discharge of these employees, followed as it soon was by an increase in jobs,followed the normal practice or was dictated by business requirements.But we neednot rely on this hindsight analysis even if it be valid. in the light of practice in theindustry.For the record shows that, despite the testimony that the Companyplanned on August 19 to operate fewer machines (in the face of its acquisition ofnew ones, as noted) because business wasn't "too good," operations continued onthree shifts, and even on Saturdays.There is no evidence of unforeseen events lead-ing to any unexpected increase.Actual operations indicated no need to dischargeon, and immediately after, August 19.Some 32 of the 40 employees in the unit being union members, the selection ofthe 5 who had testified at the representation hearing remains unexplained; wewould be led to the inference that they were discharged discriminatorily becauseof their union activities.Where important union activity on the part of anemployee is proved, there may be 5 aprima facieshowing of discrimination; forwhile an employer may refuse employment on account of the commonly referredto aversion to the color of an individual's tie or hair or for any other reason ifnot discriminatory as described in the Act, the General Counsel manifestly cannotdisprove the existence of -all such possible "other reasons."Furthermore, theGeneral Counsel must raise a "reasonable inference" 6 of discrimination; andevidence of discrimination is necessarily circumstantial.?The question is whetherand to what extent union activity led to the decision to discharge.8Evidence ofapparently satisfactory employment (we are still considering the citation of opera-tional changes as a reason for the discharges), followed by known union activity4While somemen were spares, and theiridentity changed fromtime to time,there isno evidence of any change in their number, and it was agreed that thereis no issue withrespect to their number.5 Here one may considerthe extentof such activity,the number so engaged, the numberdischarged, etc., although it is not necessaryto a finding of discriminationthat all berefused reinstatement.6N.L. R. B. v. Whitin Machine Works,204 F. 2d 883, 885 (C. A. 1).4Hartsell Mills Co. v. N. L. R.B., 111 F. 2d 291, 293 (C. A. 4) ; N.L. R. B.. v: Lun4,103 F. 2d 815,819 (C. A. 8).8N. L. R: B.v. 'WhitinMachine Works, supra. SOUTHERN BLEACHERY & PRINT WORKS, INC.307and then discharge constitutesa prima faciecase.Before reasons assigned fordischarge of an employee are shown to be in fact the reasons for the discharge,there is thus an "inference of discrimination." 9 It remains, then, aftera primafaciecase has been made out, for the Company to go forward with evidence ofthe reasons for its act.Whether there was in fact unlawful discrimination canthen be determined..But one essential element is lacking.Aside from the variations in the extent oftheir union activities, it does not appear generally that these five were known bythe Company to have engaged in such activities.True, their immediate super-visorsmay have had such knowledge. For example, Foreman Sloan, who hadhimself joined the Union, knew that the three who had worked under him weremembers.But if, as the General Counsel claims and as appears, those supervisorswere not consulted concerning the discharges, their own knowledge is not imputableto their superiors who determined on the discharges-and company knowledge isnot otherwise indicated.Dan Bull, on behalf of the General Counsel, testifiedonly that he knew of one printer who was a member of the Union, and that hehad heard rumors that others were members. In this connection, it should benoted that the Union's organizational activities were renewed in 1954; and exceptfor the testimony at the election hearing, we have very little information. concerningwhich employees were active and the extent of their activity. If reliance be placedon the fact that they testified at the representation hearing, that is no more thanarguing that violation of Section 8 (a) (3) is to be based on the proof, which willnext be considered, that Section 8 (a) (4) was violated.But that is quite unneces-sary, especially since the remedy for the additional violation would not be different.Counsel for the proponents argue only that "They made their sympathies with theunion well-known by their testimony in behalf of the union at the May 1955, LaborBoard hearing."This, as stated, relates to the alleged Section 8 (a) (4) violation.Quite different is the situation with respect to the alleged violation of Section 8(a) (4).There is no question of knowledge of the testimony given by the em-ployees at the representation hearing.Reference has been madesuprato themanuscriptwhich described company policy concerning alleged supervisoryauthority.As that manuscript declared and as Paul Bull testified, opposition tosuch policy was and has been regarded as "hostile."The picture is quite clearwithout further explanation, but Bull declared in addition that testifying at aBoard hearing constituted fighting company policy, and he would consider it hostileto the Company and its policy. It was evident to me that as he testified Bull clearlyunderstood the questions put to him and was fully aware of what he was saying inreply.Excused and then recalled, he testified that he would not regard the givingof testimony under subpena at a Board hearing as ground for discharge. I rejectthe latter statement, and I find that thefive whohad testified were dischargedbecause they had done so. I do not credit the attempts to put asunder what theCompany in its manuscript had joined together: the Board hearing, company policy,participation in the effort to tear down that policy as the Union was "apparentlytrying again" to do at the hearing scheduled for May 5, 1955, and the warning thatprinters who opposed that policy would be regarded as hostile. In this connection,aswhen he testified that business wasn't good although normal operations weremaintained, and that a written recommendation had been made to eliminate eightmen when in fact no such recommendation was made, I- found Waldrop to be anunreliable witness aside from his indicated uncertain recollection.Nor do I credithisexplanation for preferring trainees to the experienced printers who weredischarged.Because the question of employer reliance on a Board decision may be raised,we must note that this is not a case where the employer applied a rule in relianceon the Board's declaration of its validity, only to be faced with a subsequentreversal by the Board and removal of the ground on which the employer's actshad been based.The employer allegedly maintained the rule long before theBoard's Decision and Order of July 26, 1955.Further, as noted at the hearing,the Board has found that the rule announced in 1950 was not in fact in effect in1955,and also that the alleged change in duties was both unlikely and impractical.In other words, we are not considering the validity or propriety of such a rule sothat the Company might be found to have acted in good faith, if unwisely; theBoard has said that,5 years after its promulgation, no such rule existed.Followingthe Board'sDecision,we do not have here.a nondiscriminatory,ifmistaken,intent;rather, the Board has found thatsupervisory functions had not in fact been imposed1J. S. Abercrombie Company,83 NLRB 524. 308DECISIONSOF NATIONALLABOR RELATIONS BOARDon these employees,and the Company had not expected them to perform suchfunctions.The basis for inference, noted above, has thus been established, and the inferenceisclearly to be made that giving testimony at a Board hearing was regarded ashostility; and that hostility to company policy, as described, was cause for dischargeand was the cause here.Of course, if these employees were supervisors, failed to perform their assignedsupervisory functions as they were expected to perform them, and were dischargedfor that reason, there would be no violation.But they were not supervisors andhad not for 5 years been expected to function as supervisors. (We need not relyon such testimony as Dan Bull's that before the so-called 10 points of responsibilitywere adopted in 1950, the president of the Company, now deceased, said that itwas a plan to keep the Union out; the Board's Decision, as noted, has determinedthat and is the law of the case.Nor on Bull's testimony, contradicted by companywitness, that at the meeting early in August it was proposed to discharge 7 andthen 5 more.As for Waldrop's alleged statement thereafter that the Companywas serious about discharging all of the men with union cards, events have notdemonstrated any such intent; and the statement by one supervisor to another wouldnot constitute unlawful interference, whatever it might indicate.)We have already noted, from analysis of the explanation of the consolidation, reduc-tion in force (concentrated at this focal point), and falling off in work, that thefigures submitted do not support a claim that the Company dischargedthese employ-ees because it believed that there were too many; and that the selection of these fivefor discharge was discriminatory and could be correlated only with the fact that theyhad testified at the earlier hearing.The weakness of the explanation concerning theneed to lay off any printers supports the inference that the giving of testimony was re-sented by the Company and prompted the discharge of all who had earlier testified.ioAs much can be said of Waldrop's testimony that some of the discriminatees weredischarged (after so many years of employment) because they lacked the initiativeto get the job done or otherwise fell short.We have seen further that they werenot expected to perform supervisory functions and were not discharged for failureto perform such functions; nor on the other hand were they discharged on accountof their general union activities, company knowledge of such activities not havingbeen shown.The inference further arising from the otherwise unexplained actiontaken against them, and which may therefore be properly drawn, as explainedsuprawith the authorities cited, is that they were discharged because they testified at therepresentation hearing.I have so found.The fact that 3 months elapsed between the representation hearing and the dis-charges presents no great problem.Considering the highly skilled work performed,such a delay would be understandable.But we must not overlook the furtherfact that the discharges followed by less than 1 month the Board's first decisionthat these employees were supervisors; and it was allegedly because of failure to per-form supervisory duties that they were selected for discharge.We need not dwell on the inconsistencies in the testimony concerning which super-visor first identified those to be discharged.But it is significant that, despite theclaim as notedsuprathat they were allegedly selected because of their failure to per-form supervisory duties, their immediate supervisors were not consulted and had noprior knowledge of their discharges.The finding stands that the reason for thedischarges was not that these employees were required to and then failed to exercisesupervisory duties.Discharge because of the giving of testimony constitutes viola-tion of Section 8 (a) (1) and (4) of the Act, and would be a violation of at leastSection 8 (a) (1) even if the employees involved were in fact supervisors.iiWhile the point has not been raised before me, mention should be made ofHawkins' resentment when he was discharged.His reaction was not so vindictive,opprobrious, or vicious as to warrant modification of the normal remedy.101F. C.Nabors Company,89 NLRB 538, 543. This case,at page 542,also refutes theargument that another discharge,not alleged to be discriminatory,somehow tends to -prove that the five were not illegally selected for discharge."Better Monkey Grip Company,115 NLRB 1170;Eugen Pedersenv.N. L. P.B.,234F. 2d 417,420 (C.A. 2), in which the court cited Section 8 (a) (4), a supervisor being:involved;Talladega Cotton Factory, Inc.,106NLRB295, enfd.213 F.2d 209(C:A. 5),in which Section 8 (a) (4) was not in issue.Evenwere it determined that the repre-sentation hearing directly involved supervisors only, the violation must be found:.Section8 (a) (4) includes all Board hearings,and the interference would likewise be manifest. SOUTHERN BLEACHERY & PRINT WORKS, INC.309III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company set forth in section II, above, occurring in connec-tion with the operations described in section 1, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.IV.THE REMEDYHaving found that the Company has engaged in and is engaging in certain unfairlabor practices affecting commerce, I shall recommend that it cease and desist there-from and take certain affirmative action in order to effectuate the policies of the Act.It has been found that the Company refused to bargain collectively with the Unionthereby interfering with, restraining, and coercing its employees.I shall thereforerecommend that the Company cease and desist therefrom and also, upon request,bargain collectively with the Union with respect to wages, hours, and other termsand conditions of employment, and embody in a signed contract any understandingreached.It has been further found that the Company discharged Gantt, Hawkins, Long,Lynn, and Tedder because they gave testimony in the representation proceeding.I shall therefore further recommend that the Company make said employees wholefor any loss of pay they may have suffered since August 19, 1955, by reason of thediscriminatory action aforementioned by payment to each of them of a sum ofmoney equal to that which he could normally have earned less his net earnings 12which sum shall be computed 13 on a quarterly basis. I shall further recommend thatthe Board order the Company to preserve and make available to the Board upon re-quest payroll and other records to facilitate the checking of the amount of back paydue. 14Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Machine Printers Beneficial Association is a labor organization within themeaning of Section 2 (5) of the Act.2.All of the Company's machine printers (designated unit supervisors by theCompany) including journeymen and apprentices, employed at the Company'sTaylors, South Carolina, plant, excluding all other employees, constitute a unitappropriate for the purposes of collective bargaining within the meaning of Section9 (b) of the Act.3.Machine Printers Beneficial Association was on June 28, 1956, and at all timessince has been the exclusive representative within the meaning of Section 9 (a) oftheAct, of all employees in the aforesaid unit for the purposes of collectivebargaining.4.By refusing on June 28, 1956, to bargain collectively with Machine PrintersBeneficial Association as the exclusive bargaining representative of the employeesin the appropriate unit, Southern Bleachery & Print Works, Inc., has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (5) of theAct.5.Bydischarging Charles F. Gantt, Arthur W. Hawkins, Donald B. Long, BenF. Lynn, and Raymond C. Tedder, on August 19, 1956, because they had given testi-mony under the Act, the Company has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (4) of the Act.6.By such refusal to bargain and discharges, thereby interfering with, restraining,and coercing its employees in the exercise of rights guaranteed in Section 7 of the Act,the Company has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.7.The aforesaid labor practices are unfair labor practices affecting commerce, with-in the meaning of Section 2 (6) and (7) of the Act.8.The Company has not engaged in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act.[Recommendations omitted from publication.]"CrossettLumberCompany, 8 NLRB 440. See also RepublicSteelCorporation v.N. L. R. B.,311 U. S. 7.13P. TV.Woolworth Conipanty,90 NLRB 289, 291-294.14Id.at 294.